Name: 2000/134/EC, ECSC, Euratom: Decision of the European Parliament of 19 January 2000 closing the accounts relating to the implementation of the general budget of the European Union for the 1997 financial year (Sections I-Parliament, II-Council, III-Commission, IV-Court of Justice and V-Court of Auditors)
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service;  accounting
 Date Published: 2000-02-17

 Avis juridique important|32000D01342000/134/EC, ECSC, Euratom: Decision of the European Parliament of 19 January 2000 closing the accounts relating to the implementation of the general budget of the European Union for the 1997 financial year (Sections I-Parliament, II-Council, III-Commission, IV-Court of Justice and V-Court of Auditors) Official Journal L 045 , 17/02/2000 P. 0033 - 0035 Official Journal 304 , 24/10/2000 P. 0127 - 0128DECISION OF THE EUROPEAN PARLIAMENTof 19 January 2000closing the accounts relating to the implementation of the general budget of the European Union for the 1997 financial year (Sections I-Parliament, II-Council, III-Commission, IV-Court of Justice and V-Court of Auditors)(2000/134/EC, ECSC, Euratom)THE EUROPEAN PARLIAMENT,Having regard to the budget of the European Union for the 1997 financial year,Having regard to the revenue and expenditure account and the financial statement for the 1997 financial year (SEC(1998)0520 - C4-0350/1998, SEC(1998)0522 - C4-0351/1998, SEC(1998)0519 - C4-0352/1998),Having regard to the report of the Court of Auditors for the 1997 financial year(1) and the special reports pertaining to it, accompanied by the Institutions' repliesHaving regard to the statement of assurance provided by the Court of Auditors, on the basis of Article 248 of the EC Treaty, as to the reliability of the accounts and the legality and regularity of the underlying transactions,Having regard to the Council recommendation of 15 March 1999 (C4-0156/1999),Having regard to its resolution of 4 May 1999(2) informing the Commission of the reasons for postponing the discharge in respect of the implementation of the general budget of the European Union for the 1997 financial year,Having regard to the Treaty establishing the European Community, and in particular Article 276 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78g thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180b thereof,Having regard to Rule 93 and Annex V to its Rules of Procedure,Having regard to the report of the Committee on Budgetary Control and the opinion of Committee on Industry, External Trade, Research and Energy (A5-0004/2000),whereas,pursuant to Article 275 of the EC Treaty, the responsibility for drawing up the accounts relating to the implementation of the budget lies with the Commission,1. Notes that the authorised revenue and expenditure for the 1997 financial year amounted to:>TABLE>2. Notes the following data compiled by the Commission in closure of the accounts for the 1997 financial year:>TABLE>>TABLE>3. Closes the accounts relating to the implementation of the general budget of the European Union for the 1997 financial year;4. Instructs its President to forward this decision to the Commission, the Council, the Court of Justice, the Court of Auditors and the European Investment Bank and to have it published in the "Legislation" series of the Official Journal of the European Communities.The Secretary-General of the European ParliamentJulian PRIESTLEYThe President of the European ParliamentNicole FONTAINE(1) OJ C 349, 17.11.1998.(2) OJ C 279, 1.10.1999, p. 119.